Deen, Presiding Judge.
As she was preparing to leave the premises at the end of her day’s work, the female manager of an Athens, Georgia, convenience store discovered that her wallet was missing from her handbag, which was sitting behind the store’s public counter. The wallet contained, inter alia, a Gulf credit card and a MasterCard, both of which her father had authorized her to use. She reported the theft, and appellant was subsequently apprehended after having attempted to use one or the other of the cards at two separate retail establishments. He was also accused of stealing money from the cash drawer of the store at which the attempted use of the MasterCard occurred. Appellant was positively identified by eyewitnesses to the transactions, and a Clarke County jury found him guilty on charges of financial card theft and theft by taking. As a recidivist, he was sentenced to three years’ imprisonment on Count I and twelve months on Count II, the sentences to be served consecutively. His motion for new trial based on the general grounds was denied, and he appeals.
Appellant’s appointed counsel has filed a motion in this court requesting permission to withdraw and, in accordance with Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967), and Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), filed a brief rais*821ing points of law which might arguably support the appeal. Pursuant to the rulings in Anders and Bethay, we conducted an extensive examination of the record and transcript filed in this case in order to determine if the appeal is, in fact, frivolous. On the basis of that review, we have granted counsel’s motion to withdraw and find that the requirements of Anders and Bethay have been met, that no reversible error appears in the record, and that a rational trier of fact could have found from the evidence presented at trial that the appellant was guilty beyond a reasonable doubt. Drayton v. State, 157 Ga. App. 872 (278 SE2d 758) (1981).
Decided May 4, 1984.
Harry N. Gordon, District Attorney, for appellee.

Judgment affirmed.


McMurray, C. J., and Sognier, J., concur.